DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 6 is objected to because of the following informalities:
In line 4 of claim 6, “the stent holder” should read “a stent holder”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Euteneuer et al. (US 2003/0212447) in view of Rust (2011/0208283).
Regarding claim 2, Euteneuer discloses a stent delivery system for delivering a stent, comprising a stent (fig. 14, element 17) and a stent delivery device, wherein the delivery device comprises a tip and the tip comprises a tip sheath 90 and a hydraulic actuator (fig. 12, element 90; examiner notes that the reference uses element 90 to refer to two separate structures) which is coupled to the tip sheath, wherein the delivery device is configured to use hydraulic action which is transmitted to the hydraulic actuator of the tip of the delivery device via a fluid-tight conduit to apply driving force to the hydraulic actuator which distally displaces the tip sheath (paragraph 0067). 
Euteneuer discloses the invention essentially as claimed except wherein the stent is a cardiac valved stent. Rust teaches that stent deployment devices can also be used with prosthetic aortic and mitral valves (paragraph 0024). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the deployment device of Euteneuer to be used with aortic and mitral valves, in order to employ the one type of deployment device in multiple different procedures.
Regarding claim 3, the actuator is a piston (Euteneuer; fig. 12, element 90).
Regarding claim 4, the delivery device is configured to distally slide the piston (Euteneuer; paragraph 0067).
Regarding claim 5, the delivery device comprises an inner assembly, wherein the inner assembly includes a guide wire lumen (see Euteneuer; paragraph 0066) and a conduit for transmission of hydraulic force (paragraph 0067), and a stent holder (fig. 14, element 22) for removable attachment to the stent.
Regarding claim 6, the delivery device comprises an outer assembly which includes a sheath (Euteneuer; fig. 14, element 88) which is slidable in order to transition from a closed position to an open position, such that in the closed position the sheath encompasses one or more wires (stent struts), holding the valved stent attached to the stent holder 22 and constraining the expansion of the valved stent.
Regarding claim 7, the stent is self-expandable (Euteneuer; paragraph 0002).
Regarding claim 8, the delivery device is configured to allow a minimally-invasive surgical approach whereby valve replacement surgery is performed on a beating heart without the need for an open-chest cavity and heart-lung bypass (see Rust; paragraph 0006). Examiner notes that both Euteneuer and Rust employ a thin elongate deployment device wherein the prosthesis is released by a sliding sheath.
Regarding claim 9, the cardiac valved stent is a valved stent for replacing an aortic valve (Rust; paragraph 0024).
Regarding claim 10, the cardiac valved stent is a valved stent for replacing a mitral valve (Rust; paragraph 0024).
Regarding claim 11, the valved stent may be recaptured prior to its full expansion. Examiner notes that, before the prosthesis is fully released, reversing the piston movement of Euteneuer would cause the recapture of the exposed stent segment.
Regarding claim 12, the delivery system is configured for tranvascular delivery of the valved stent (Rust; paragraph 0006). Examiner notes that any sufficiently thin elongate deployment device would be fully capable of passing through a blood vessel or through an opening in the heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771            

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771